Citation Nr: 1045144	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  
The Veteran also has verified service in the Air Force National 
Guard from December 1981 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in St. Albuquerque, New Mexico.

In January 2010, the Veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.  
The Board remanded this matter for additional development in 
March 2010.  It has now been returned for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To be granted, a claim of entitlement to a TDIU rating must be 
supported by evidence that a veteran's service-connected 
disability or disabilities have rendered the veteran unable to 
secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (2010).  

In this case, service connection is in now in effect for 
posttraumatic stress disorder (PTSD), rated 70 percent disabling; 
a left shoulder disability, rated 20 percent disabling; a left 
hip disability, rated 20 percent disabling and a back disability, 
rated 10 percent disabling.  The Veteran's combined disability 
rating is 80 percent.  Therefore, the Veteran meets the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a). 

In order to decide this issue, the Board finds that further 
medical opinion is necessary on the question of to whether the 
Veteran is unable to secure and maintain gainful employment 
(physical or sedentary) in light of his service-connected PTSD, 
left shoulder, left hip and back symptoms. 

A June 2009 VA treatment record noted that the Veteran had 
recently lost his job.  A separate June 2009 record indicates 
that the Veteran had recently lost his job due to an increase in 
his PTSD symptoms.  A July 2009 VA treatment record notes that 
the Veteran had lost his job, but that his employer was trying 
him out on a per-diem basis occasionally.  In January 2010, the 
Veteran testified that he sometimes works for Enterprise Rent-a-
Car, but not often and that he tends to get along with his co-
workers somewhat.  In an August 2010 VA examination for his left 
shoulder and left hip disabilities, the Veteran reported to the 
examiner that he was employed as a driver for Enterprise Rent-a-
Car.  However, the examiner noted that it was part-time 
employment and that the Veteran reported he had lost 26 weeks of 
work during the last 12-month period.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of "substantially gainful employment."  In this context, 
it noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  There are 
indications in the record that the Veteran may be only capable of 
marginal employment (apparently currently engaged in intermittent 
per-diem work).  As such, there is an open question as to whether 
the Veteran's service-connected disabilities alone prevent him 
from performing work that would produce sufficient income to be 
other than marginal.  

A VA examiner should generally address the extent of functional 
and industrial impairment due to the Veteran's service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).  For 
these reasons, the Board finds that additional information is 
required to determine the degree of industrial impairment 
resulting from the Veteran's service-connected PTSD, left 
shoulder, left hip and back symptoms, standing alone, as 
differentiated from other nonservice-connected disorders.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination(s) to determine the effect of his 
service-connected PTSD, left shoulder 
disability, left hip disability and back 
disability on his employability.  The 
examiner should generally address the extent 
of functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The relevant evidence in the 
claims file should be made available to and 
thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a 
result of his service-connected disabilities 
(PTSD, left shoulder and hip disabilities and 
a back disability).

The examination report should include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for TDIU.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


